Citation Nr: 1438878	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-27 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable evaluation for lip laceration scar.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2010, August 2010, August 2011, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to service connection for bilateral hearing loss (evaluated as noncompensable), lip laceration scar (evaluated as noncompensable), PTSD (evaluated as 30 percent disabling).  The RO also denied service connection for traumatic brain injury, hypertension, and headaches.  The Veteran filed timely appeals of these decisions to the Board.  

The Board notes that the Veteran filed an untimely substantive appeal with respect to his hearing loss claim in October 2011.  However, failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  In this case, the Board finds that the RO waived the time requirements for filing a substantive appeal in this case by readjudicating the claim after the issuance of the May 2011 statement of the case and by certifying the case for appeal.  See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy, 23 Vet. App. 42-46.  Accordingly, the Board waives the filing of a timely substantive appeal with respect to this issue and finds that it has jurisdiction over this matter.

The issues of entitlement to service connection for traumatic brain injury and headaches, and a higher evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension has not been shown to have had its onset in service or within one year of service, nor has such disability otherwise been shown to be a result of active military service. 

2.  The Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level II in the right ear and level II in the left ear. 

3.  The Veteran's service-connected lip laceration scar is not shown to be manifested by any characteristics of disfigurement; there is no visible or palpable tissue loss, and the scar is not shown to be painful or unstable. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

3.  The criteria for an initial compensable rating for lip laceration scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 4.7, 4.31, 4.118; Diagnostic Codes 7800-7805 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In January 2010, July 2010, and June 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this regard, the Board notes that the Veteran's increased rating claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  In addition, the Veteran was afforded VA examinations in connection with the issues adjudicated herein which are fully adequate to decide the claims.  In this regard, the Board notes that the audiological and scar examinations adequately addressed the rating criteria for these disorders, and the hypertension examiner reviewed the Veteran's medical records and offered adequate rationale for the opinions given.  

II.  Service connection for hypertension.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  The disability at issue in this appeal, hypertension, is a chronic disease for these purposes.

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has hypertension that had its onset in or as a result of military service.  The record reflects a diagnosis of hypertension.

The Veteran was afforded a VA examination dated in March 2010 in connection with his claim.  The examiner noted that the enlistment examination was silent for hypertension.  Other treatment notes in service, however, indicated mild hypertension and high blood pressure.  The Veteran's separation examination was again silent and the blood pressure readings were unreadable. The Veteran reported being diagnosed with hypertension eight or nine years earlier.  He was prescribed blood pressure medication at that time.  The examiner reviewed the Veteran's medical history and observed a note of labile hypertension in June 2002.  A history of his blood pressure readings was included.  The examiner found that the Veteran's hypertension was less likely a result of or aggravated by military service.  He also indicated that hypertension was not diagnosed within one year of service.  The examiner reviewed the medical history and noted that the Veteran had an impression of mild hypertension in service, but also noted that the separation examination did not diagnose hypertension and that, in the years immediately after service, there was no diagnosis of hypertension or medication prescribed for hypertension.  The examiner noted that the Veteran was not diagnosed with hypertension after service, despite multiple treatment reports, until a 1985 Agent Orange examination.  Afterward, the examiner indicated that the Veteran appeared to have been treated intermittently for hypertension and not on a steady chronic basis.  The examiner stated that the Veteran's mild hypertension noted in service did not constitute a true diagnosis of hypertension, as it was based on one or two readings and did not meet the present standard of care for a diagnosis of hypertension.  He also noted that no medication was started at the time and that his readings were made during two other acute illnesses.  As such, the examiner concluded that the in-service readings were not the first manifestation of a diagnosis of hypertension, implying that such first manifestation came later.
    
Based on the foregoing, the Board finds that service connection for hypertension is not warranted.  In this case, the medical evidence is negative.  Specifically, the March 2010 examiner found that the Veteran's hypertension was not related to high blood pressure readings in service.  There are no contrary opinions of record.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the March 2010 VA examiner reviewed the Veteran's medical records in his report and his history of blood pressure readings.  He was apprised of the medical history and the Veteran's contentions regarding his claim.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his hypertension is related to the blood pressure readings and indications of mild hypertension in service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the matter of whether hypertension is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though hypertension is a chronic disease and, as such, a demonstration of continuity of symptomatology could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  In this case, the medical evidence does not indicate a diagnosis of hypertension after service until approximately 1985 and no prescribed medications for hypertension until after that.  In addition, the March 2010 examiner indicated that the blood pressure in service were insufficient to support a diagnosis of hypertension under the present standard of care.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for hypertension.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Increased ratings.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board has considered the propriety of assigning staged ratings for the Veteran's disability.

A. Bilateral hearing loss.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In the instant case, as will be shown below, the Veteran has not demonstrated an exceptional pattern of hearing loss and therefore, 38 C.F.R. § 4.86 and Table VIA are not for application.

At a June 2010 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
60
65
LEFT
35
40
65
75
75

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 55 decibel loss in the right ear and a 64 decibel loss in the left ear.  The audiologist indicated that the Veteran had 94 percent speech discrimination in the right ear and 92 percent speech discrimination in the left ear.  These audiometry test results equate to level I hearing in the right ear and level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level I hearing in the right ear and level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

A VA audiological evaluation in February 2011 indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
N/A
70
LEFT
40
40
70
N/A
80


The Veteran was afforded an additional VA examination dated in November 2011.  At such evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
60
65
65
LEFT
40
35
65
75
75

Pure tone thresholds for frequencies 1000 through 4000 Hertz averaged a 58 decibel loss in the right ear and a 62 decibel loss in the left ear.  The audiologist indicated that the Veteran had 96 percent speech discrimination in the right ear and 94 percent speech discrimination in the left ear.  These audiometry test results equate to level II hearing in the right ear and level II hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, level II hearing in the right ear and level II hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  The Veteran reported that his hearing loss affects his activities of daily life in that he has a hard time hearing conversations, especially when background noise is present.  He also reported difficulty hearing the television and the phone.

A review of the Veteran's outpatient treatment records shows treatment for bilateral hearing loss, but does not indicate findings worse that those indicated in the VA examination reports above.   In this regard, the Board notes that a February 2011 consultation indicated that the Veteran served in the Army from 1968 to 1969 in field artillery in Vietnam.  Afterwards, he reported selling cars for 30 years.  The Veteran was diagnosed with mild sloping to severe sensinoral hearing loss in both ears.  He was prescribed hearing aids.  The Veteran was also seen for an audiological evaluation in October 1997 that indicated hearing loss and tinnitus.  The Veteran indicated significant military noise exposure.    

The Board finds that the requirements for higher evaluations for bilateral hearing loss are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 345.  There is no medical evidence of record indicating that the Veteran experiences a higher level of hearing impairment.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than reflected on examination.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his hearing loss, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  Based on the rating criteria, a higher evaluation is not warranted.

The above determination is based upon consideration of applicable rating provisions.  The November 2011 VA examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak, 21 Vet. App. at 455.  It was noted by the examiner that the Veteran reported that his hearing loss affects his activities of daily life in that he has a hard time hearing conversations, especially when background noise is present.  He also reported difficulty hearing the television and the phone.  Such effects do not take the Veteran's case outside the norm as to warrant the referral of the case for the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a higher initial rating for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

B.  Lip laceration scar.

The Veteran's lip laceration scar is rated as noncompensable under Diagnostic Code 7800.  In this case, the Board notes that VA amended the ratings schedule pertaining to evaluation of scars for claims received on or after October 23, 2008. See 73 Fed. Reg. 54,708 (2008).  Because the Veteran's claim was received by VA after that date, the amendments are applicable in the present case.

Under Diagnostic Code 7800, a 10 percent evaluation is authorized for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck: with one characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  An 80 percent evaluation is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

 The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length. Scar at least one-quarter inch (0.6 cm.) wide at widest part. Surface contour of scar elevated or depressed on palpation. Scar adherent to underlying tissue. Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118 , Diagnostic Code 7800, Note (1).

Under Diagnostic Code 7801, a 10 percent evaluation is authorized for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear: with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  A 20 percent evaluation is warranted for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Id.  A 30 percent evaluation is warranted for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Id.  A 40 percent evaluation is warranted for an area or areas of 144 square inches (929 sq. cm.) or greater.  Id.

 If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The mid-axillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2). 

Under Diagnostic Code 7802, a 10 percent evaluation is authorized for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear: with an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Under Diagnostic Code 7804, a 10 percent evaluation is authorized for one or two scars that are unstable or painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent evaluation warranted for three or four scars that are unstable or painful.  Id.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

The Veteran was afforded a VA examination in connection with his claim dated in August 2010.  The claims file was available and reviewed in connection with the examination and report.  The Veteran sustained a laceration to his upper lip in the service resulting in a scar.  There was no history of any problems with the scar after military discharge and no outpatient treatment for the same.  The Veteran reported a mild sensitivity over the scar itself, but no loss of sensation and no difficulty with mastication.  The scar was reportedly "touchy" but not necessarily painful.  The examiner found that the scar was not painful or unstable.  The examiner found that the scar was on the left upper lip just left of midline below lateral nose and that there was no disfigurement.  The scar measured 6mm in length and less than 1 mm in width.  The examiner indicated that it was difficult to see.  There was no change with smiling or upper lip movement and minimal decrease in light touch sensation with 10gm monofilament over the scar.  There was normal touch in the area surrounding the scar.  The examiner also found that there was no abnormal pigmentation or texture, that the approximate total area of the head, face, and neck affected was 0 cm2 in all areas, and that there was no gross distortion or asymmetry of facial features or limitation of function.

A review of the Veteran outpatient treatment records do not show findings worse that those indicated in the VA examination report.

The Veteran is currently assigned a noncompensable evaluation for his lip laceration scar under Diagnostic Code 7800, indicating that he does not have one characteristic of disfigurement.  He medical evidence confirms that the scar is not 5 or more inches (13 or more cm.) in length, is not at least one-quarter inch (0.6 cm.) wide at widest part, does not have surface contour elevated or depressed on palpation, is not adherent to underlying tissue, is not hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), does not have abnormal texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), does not have underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and is not indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  As such, a higher evaluation under Diagnostic Code 7800 is not warranted.  

In addition, a higher evaluation is not warranted under Diagnostic Codes 7801 or, 7802, or 7804, as the scar is not a scar "other than of the head, face or neck."  Similarly, as the scar is not superficial or unstable, and as it is not painful and does not cause limited motion, Diagnostic Codes 7803 and 7804 do not enable a compensable evaluation.

As noted above, the Board has also considered the statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable in the instant appeal, and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for hypertension is denied.

An initial compensable evaluation for bilateral hearing loss is denied.

An initial compensable evaluation for lip laceration scar is denied.


REMAND

The Veteran was provided VA examinations in connection with his PTSD claim in July 2010 and in March 2012.  The July 2010 examination did not diagnose PTSD and, the while the March 2012 examination diagnosed PTSD and linked the disorder to his service in Vietnam, the recounting of the Veteran's symptoms was cursory and limited to the criteria for diagnosis rather than the more detailed criteria required for an evaluation of the severity of his condition.  As such, an updated VA examination in warranted in this case.

In addition, with respect to the Veteran's headache and traumatic brain injury claims, the March 2010 VA examination noted a 1966 motor vehicle accident.  The Veteran's Report of Medical history on enlistment and discharge noted frequent or severe headaches.  After examining the Veteran and reviewing the various medical reports and medical history, the examiner found that it was clear and unmistakable that the Veteran suffered a preexisting head concussion and injury in 1966, prior to service, and that the Veteran was seen in service for a headache during a possible polyuria.  After service, the Veteran was also noted to have had a motor vehicle accident with concussion in 1983.  A neurological examination dated in September 1985 indicated headache since concussion sustained in motor vehicle accident in 1966.  The examiner noted that the Veteran had two substantial head injuries that both occurred while he was not in the service and that post-concussion headaches can vary substantially in intensity and variety.  The examiner also found that there was no current objective medical evidence that there was any aggravation of his headaches during military service and that the headaches were combined with two acute other illnesses and were more likely a temporary or intermittent flare.  As such, the examiner found that the Veteran's headaches were less likely as not a result of or aggravated by military service.

A March 2012 traumatic brain injury examination also noted the motor vehicle accident prior to service.  The examiner also indicated that the Veteran sustained injuries from an assault in service assault that resulted in the Veteran's service-connected lip laceration scar.  The examiner noted that after the assault there was loss of consciousness and headaches, among other symptoms.  After examination, the examiner did not specifically state whether the Veteran had a diagnosis of traumatic brain injury or other residual of the in-service assault or whether such assault aggravated a preexisting concussion or headaches disability.  Rather, the examiner stated that "[i]f this is TBI, he should have had more symptoms early on and should have gotten better over time.  However, he reported recent change in worsening of his memory and attention as well as more emotional [in]stability.  Recent decline of his cognitive function, together with emotional instability seems to have other etiology that the potential brain injury from assault over 40 years ago."

In this case, the Board finds that the opinions rendered by the VA examiners in this case are inadequate and do not address the correct criteria for a possible preexisting concussion, headaches disability, or traumatic brain injury.  As such, remand for additional opinion is required.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Upon remand, updated medical records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his claimed disabilities.  Updated VA treatment records should be obtained.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Afford the Veteran a VA examination in order to assess the current severity of his PTSD. The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note in the examination report that the claims file was in fact made available for review in conjunction with the examination.

The examination report should include a description of the Veteran's symptoms, clinical findings and associated social and industrial impairment that has been and is attributed to his service-connected PTSD.  In providing the requested medical opinions, the examiner should provide medical findings in terms consistent with the current criteria for rating mental disorders under 38 C.F.R. § 4.130, Diagnostic Code 9411, should assign a Global Assessment of Functioning score, and should explain the meaning of the numerical score assigned to the Veteran's PTSD.  

The examiner should specifically comment on and list all of the Veteran's symptoms related to his service-connected PTSD, not just those set forth in the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, and make a determination as to his level of occupational and social impairment based on all of his PTSD symptoms.

All findings should be reported in detail accompanied by a complete rationale.  The examiner should ensure that all testing deemed necessary is accomplished to assess the appellant's employment history, educational background, and day-to-day functioning.  The examiner should also render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.  

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Afford the Veteran a VA examination in connection with this headache and traumatic brain injury claims.  Review of the claims file should be noted in the examination report.  If any testing or diagnostic studies are necessary prior to offering opinions in this case, they should be completed.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Identify any current headaches disability, traumatic brain injury, or residuals of a concussion.  Please state the diagnoses.

(b)  Please state whether any diagnosed headaches disability, residuals of concussion, or traumatic brain injury clearly and unmistakably both (i) preexisted the Veteran's entry into active service, and (ii) was not aggravated, beyond the normal progress of the disorder, during or as a result of active service (i.e., that it clearly and unmistakably did not increase or that any increase was clearly and unmistakably due to the natural progress of the disease).  In this regard, the examiner is asked to comment on the 1966 motor vehicle accident, the Veteran's pre-induction Report of Medical History and other service treatment records, and previous VA examination reports.

(c)  If any diagnosed headaches disability, residuals of concussion, or traumatic brain injury did not clearly and unmistakably preexist the Veteran's service (or if there is a lack of clear and unmistakable evidence that any preexisting disability was NOT aggravated in service), then is at least as likely as not (probability of 50 percent or more) that any such disorder was (i) incurred in or (ii) aggravated by any incident, disease, or injury during service?  

(d)  Is any diagnosed headache disability secondary to or caused by a diagnosed traumatic brain injury or residuals of concussion?

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.   A complete rationale for all opinions is requested.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Readjudicate the Veteran's claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


